            Case 1:20-cv-02674-TJK Document 37 Filed 04/16/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
BRENNAN CENTER FOR JUSTICE                )
 AT NYU SCHOOL OF LAW,                    )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                   Civil Action No. 1:20-cv-02674-TJK
                                          )
UNITED STATES DEPARTMENT OF               )
  COMMERCE, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

                                    JOINT STATUS REPORT

       Plaintiff and Defendants, by their counsel, respectfully submit this Joint Status Report

pursuant to the Court’s Minute Order of March 30, 2021.

                                    Joint Statement of the Parties

       The parties jointly provide the following update:

       1.      On March 25, 2021, Defendants Department of Commerce and the Census Bureau

provided Plaintiff revised Vaughn index entries for the 174 records previously identified by

Plaintiff, and the Department of Commerce disclosed to Plaintiff portions of 36 documents that

the Department of Commerce had previously withheld in part or in full.

       2.      On April 13, 2021, counsel for Plaintiff sent a letter to Defendants’ counsel

identifying a number of concerns with Defendants’ revised Vaughn indices, including entries in

which Plaintiff alleges that the government was over-withholding responsive, segregable

information under the deliberative process and the presidential communications privileges.

Counsel for Defendants acknowledged receipt of the letter and advised that Defendants would

assess and respond to the letter.


                                                  1
             Case 1:20-cv-02674-TJK Document 37 Filed 04/16/21 Page 2 of 4




        3.       On April 15, 2021, counsel for Plaintiff and counsel for Defendants met and

conferred. During that conversation the parties expressed their intention to make meaningful

progress towards resolution of the concerns identified in Plaintiff’s April 13, 2021 letter. Counsel

for Plaintiff also advised it would be willing to narrow Subpart 4 of its Freedom of Information

Act request to one particular individual. Counsel for Defendants will discuss Plaintiff’s proposal

with Defendants Department of Commerce and the Census Bureau and, after determining the

volume of potentially responsive records, make a recommendation on how best to move forward.1

        4.       The parties continue to discuss a resolution for the case and suggest that it would

be useful for the Court to direct the parties to file another Joint Status Report in 31 days, on May

17, 2021, by which point the parties intend to have either reached favorable resolution or impasse

on the issues identified in Plaintiff’s April 13, 2021 letter. By the next joint status report, the

parties hopefully will be in a position to provide a proposal to the Court on how the case should

proceed, if needed.

                                      Plaintiff’s Additional Statement

        As outlined in its April 13, 2021 letter to Defendants’ counsel, Plaintiff remains troubled

by the government’s continued efforts to shield from public disclosure records concerning the

Trump Administration’s efforts to undermine the accurate, transparent, and equitable process of

apportionment following the 2020 Census, which are a matter of public record.2 See New York v.


1
         All of the other defendant agencies have completed their rolling productions and/or provided final responses
to Plaintiff.
2
         See also Opinion, Editorial Board, Gerrymandering Was Already Going to be Bad This Year. Then the
Census was Delayed, WASH. POST (Apr. 4, 2021 9:00 A.M.), https://www.washingtonpost.com/opinions/
gerrymandering-was-already-going-to-be-bad-this-year-then-the-census-was-delayed/2021/04/03/4ed440c4-91a4-
11eb-a74e-1f4cf89fd948_story.html; Joseph Choi, Census Delays Screw Up State Plans for Redistricting, THE H ILL
(Mar. 28, 2021 11:43 A.M.), https://thehill.com/homenews/administration/545286-census-delays-screw-up-state-
plans-for-redistricting-ap; Hansi Lo Wang, Immigration Hard-Liner Files Reveal 40-Year Bid Behind Trump’s Census
Obsession, NPR (Feb. 15, 2021 5:01 A.M.), https://www npr.org/2021/02/15/967783477/immigration-hard-liner-
files-reveal-40-year-bid-behind-trumps-census-obsession.


                                                         2
            Case 1:20-cv-02674-TJK Document 37 Filed 04/16/21 Page 3 of 4




Trump, 485 F. Supp. 3d 422, 482 (S.D.N.Y.) (concluding “the Presidential Memorandum is an

ultra vires violation of Congress’s delegation of its constitutional responsibility to count the whole

number of persons in each State and to apportion members of the House of Representatives among

the States” and enjoining its enforcement in relevant part), vacated and remanded on other

grounds, 141 S. Ct. 530 (2020); City of San Jose v. Trump, No. 20-cv-05167, 2020 WL 6253433,

at *32 (N.D. Cal. Oct. 22, 2020), vacated and remanded on other grounds, 141 S. Ct. 1231 (2020).

The public has a right to understand the full extent of those unlawful efforts by their public

servants, and simply because Defendants can assert a discretionary exemption to prevent such

disclosure, does not mean they should.

          Plaintiff is hopeful that the parties will be able to make meaningful progress on the discrete

issues identified in its April 13, 2021 letter in the next 31 days and that, if satisfactorily addressed,

may eliminate the need for further litigation. Should the parties be unable to resolve their

differences, of course, that too will enable Plaintiff to better determine how it would like to proceed

in this case.

                                  Defendants’ Additional Statement

          As noted above, Defendants received Plaintiff’s April 13, 2021 letter and conferred with

Plaintiff’s counsel. Defendants Department of Commerce and the Census Bureau will promptly

assess the issues raised by Plaintiff and respond accordingly in advance of the next joint status

report.     Defendants share Plaintiff’s sentiment that they hope the parties can resolve the

outstanding issues without the need for additional litigation.




                                                    3
        Case 1:20-cv-02674-TJK Document 37 Filed 04/16/21 Page 4 of 4




Dated: April 16, 2021                         Respectfully submitted,

MICHAEL D. GRANSTON                           /s/ Patrick J. Carome
Deputy Assistant Attorney General             Patrick J. Carome (D.C. Bar No. 385676)
                                              WILMER CUTLER PICKERING
ELIZABETH J. SHAPIRO                            HALE AND DORR LLP
Deputy Director, Federal Program Branch       1875 Pennsylvania Avenue NW
                                              Washington, DC 20006
/s/ Stephen M. Elliott                        (202) 663-6000
STEPHEN M. ELLIOTT                            Patrick.Carome@wilmerhale.com
Senior Counsel (PA Bar No. 203986)
United State Department of Justice            Mikayla C. Foster*
Civil Division, Federal Programs Branch       Rieko H. Shepherd*
1100 L St. NW                                 WILMER CUTLER PICKERING
Washington, DC 20005                            HALE AND DORR LLP
Tel: (202) 353-0889                           60 State Street
Fax: (202) 616-8470                           Boston, MA 02109
E-mail: stephen.m.elliott@usdoj.gov           (617) 526-6000
                                              Mikayla.Foster@wilmerhale.com
Counsel for Defendants                        Rieko.Shepherd@wilmerhale.com

                                              Jared V. Grubow*
                                              WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                              7 World Trade Center
                                              250 Greenwich Street
                                              New York, NY 10007
                                              (212) 230-8800
                                              Jared.Grubow@wilmerhale.com

                                              * Pro hac vice

                                              Counsel for Plaintiff the Brennan Center for
                                               Justice at NYU School of Law




                                          4
